Citation Nr: 9913549	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  99-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for the veteran's 
service-connected residuals of a mandibular fracture.  

2. Entitlement to a compensable rating for the veteran's 
service-connected facial scars, to include the forehead 
and chin.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1997 rating decision, 
in which the RO granted the veteran service connection for 
residuals of a mandibular fracture, and facial scars.  The 
disabilities were determined to be noncompensable, with 
effective dates from June 1996.  The veteran filed an NOD in 
August 1997, and an SOC was issued by the RO in August 1998.  
The veteran filed a substantive appeal in November 1998.  In 
February 1999, the veteran testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Los Angeles.  


REMAND

A review of the claims file reflects that the RO granted the 
veteran service connection for residuals of a mandibular 
fracture, and facial scars, in a June 1997 rating action.  By 
letter dated July 10, 1997, the RO informed the veteran of 
the granting of his request for service connection for both 
disabilities.  In the letter, the veteran was advised of his 
right to appeal the determination.  A VA Form 4107, 
explaining procedural and appellate rights was enclosed.

The veteran's NOD regarding his service-connected 
disabilities was received on August 6, 1997.  Thereafter, 
following additional records development and the veteran's VA 
medical examination, the RO issued an SOC on August 5, 1998.  
At that time, the veteran was also furnished a VA Form 9, 
"Appeal to the Board of Veterans' Appeals," and instructed 
to return the form within 60 days; he was advised that, if he 
did not, the RO would assume he did not intend to complete 
his appeal.  The veteran's VA Form 9, dated October 8, 1998, 
was received by the RO on November 10, 1998.  

The controlling law and regulations provide that an appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  A substantive 
appeal may be set forth on a VA Form 9 (Appeal to Board of 
Veterans' Appeals), or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to claimed errors of fact or law made by 
the agency of original jurisdiction (the RO).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or must be filed within any 
extended time limits prescribed pursuant to a timely filed 
request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1998).  If the claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. 
Principi, 3 Vet.App. 542, 546 (1992).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).

The Board notes that the veteran's VA Form 9 in this case was 
filed after the expiration of the 60-day period allowed for 
filing a substantive appeal following the RO's issuance of 
the SOC.  The date of filing the VA Form 9 also exceeded the 
one-year period following notification of the June 1997 
rating decision being appealed.  Therefore, the untimeliness 
of the November 1998 VA Form 9 as a substantive appeal would 
appear to require the Board to dismiss this appeal.

However, the Court has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether the claimant has been given 
an adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided to 
the claimant fulfills the regulatory requirements as to 
notice and opportunity to respond.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded for the RO to 
address the issue in the first instance, in order to avoid 
possible prejudice to the claimant.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.9 (1998).

In this regard, the Board notes that the present decision 
constitutes the first occasion on which the veteran has been 
notified that an untimely substantive appeal was filed 
concerning his claims for a compensable rating for his 
service-connected residuals of a mandible fracture and 
residuals of facial scars.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided an SOC or supplemental SOC 
with respect to the issue of the timeliness of his appeal.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice to the claimant.  
38 C.F.R. § 19.9 (1998).

In addition, the Board notes that the veteran is currently 
rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904, 
"Mandible, malunion of," for his residuals of a mandibular 
fracture.  In addition, the application of DC 9905, 
"Temporomandibu-lar articulation, limited motion of," is 
also a possible diagnostic code by which the veteran's 
disability may be rated.  Because the severity of the 
veteran's mandibular disorder is evaluated in part by 
reference to limitation of motion, the examination upon which 
the rating decision is based must adequately portray the 
extent of functional loss due to pain on use or due to flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40 and 4.45; Spurgeon v. Brown, 10 Vet.App. 194, 196 
(1997).  See also Arms v. West, 12 Vet.App. 188, 201 (1999), 
again emphasizing the need for remand to satisfy the Court's 
requirement of  "a new examination that adequately evaluates 
the functional impairment due to pain . . . , followed by a 
decision that specifically addresses the pain issue, 
supported by an adequate statement of reasons or bases."

A review of the most recent VA examination report, dated in 
February 1998, does not reflect findings with respect to 
functional loss due to pain on use or due to flare-ups.  The 
veteran has contended that his jaw becomes fatigued readily, 
as well as sore from popping and other problems associated 
with its misalignment.  In addition, the examination report 
did not reveal a precise numerical finding as to the lateral 
excursion of the veteran's jaw, but only that it, "appeared 
to be limited to <10 mm."  

Since this case requires remand for the due-process reason 
discussed above, and in the event adjudication of the 
untimeliness issue reveals the veteran's substantive appeal 
was timely filed, the RO should reschedule the veteran for a 
VA dental examination so additional findings can be made with 
respect to his service-connected residuals of a mandibular 
fracture.  

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following action:

1.  The RO should advise the veteran that 
his substantive appeal appears to have 
been untimely filed, and give him the 
opportunity to submit any argument, 
evidence, or comment with respect to the 
proper appellate status of the issues, as 
well as the opportunity to request a 
hearing on this matter if he so desires.  
If the determination is unfavorable to 
the veteran, the RO should review the 
record and issue him a supplemental SOC 
on the question of whether his appeal was 
properly perfected for appellate review.  
The supplemental SOC should contain a 
summary of the pertinent facts, and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.


2.  If the RO determines that the veteran 
has provided "good cause" for his 
failure to timely file his substantive 
appeal, it should request that the 
veteran provide names and addresses of 
all medical care providers (VA or non-
VA), if any, who have treated him since 
February 1998 for his residuals of a 
mandibular fracture.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, and any 
additional VA medical records, not 
already on file which may exist, and 
incorporate them into the claims folder.  

3.  Then, the veteran should be scheduled 
for a VA dental examination to evaluate 
the level of disability of his service-
connected residuals of a mandibular 
fracture.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should identify 
all residuals attributable to the 
veteran's service-connected mandibular 
fracture, including any dental or 
neurological impairment. The examiner 
should also report the precise range of 
motion for the mandible in degrees 
(inter-incisional range and range of 
lateral excursion, in millimeters) and 
should state what is considered normal 
range of motion.  



4.  In addition, it should be noted 
whether there is any displacement of the 
mandible, and if so, the degree of such 
displacement (slight, moderate, severe).  
Furthermore, the examiner should 
determine whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the 
veteran's mandible, and whether there is 
likely to be additional range of motion 
loss as a result.  The examiner should 
also discuss whether pain significantly 
limits functional ability during flare-
ups or when the mandible is used 
repeatedly.  38 C.F.R. §§ 4.40, 4.45 
(1998). Any limitation of function of the 
mandible must be identified, and the 
examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

5.  On completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claim.  If action taken on 
the merits of the claim,  remains adverse 
to the veteran, he should be furnished a 
Supplemental SOC concerning all evidence 
added to the record since the August 1998 
SOC, including the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Thereafter, 
the veteran and his representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



